FILED
                                                                    14-0471
                                                                    1/29/2015 5:18:12 PM
                                                                    tex-3956643
                                                                    SUPREME COURT OF TEXAS
                                                                    BLAKE A. HAWTHORNE, CLERK

                                No. 14-0471

                       In the Supreme Court of Texas

              In re Taymax Fitness, LLC; SP Pavilions, LLC; RPD
              Property Management Company, LLC; and Executive
                       Security Systems, Inc. of America,


                       Original Proceeding from the
              Court of Appeals for the Fourth District of Texas
                              at San Antonio
                        Cause No. 04-14-00119-CV


                Relator Taymax Fitness, LLC’s Unopposed
                           Motion to Dismiss


   To the Honorable Supreme Court of Texas:

   Relator Taymax Fitness, LLC has resolved by settlement all claims

against it by all plaintiffs in the underlying trial court action. The District

Court has dismissed all claims and causes of action against Taymax Fitness,

LLC in Cause No. 2012-CI-01966, in the 288th Judicial District Court in

Bexar County. Relator Taymax Fitness, LLC moves to dismiss this original

proceeding.

   The Petition for Writ of Mandamus in this original proceeding was filed

by Taymax Fitness, LLC and other Relators, including SP Pavilions, LLC,



                                      1
RPD Property Management Company, LLC, and Executive Security Sys-

tems, Inc. of America. Taymax Fitness, LLC was the only Relator to file a

Brief on the Merits. Counsel for SP Pavilions, LLC, RPD Property Man-

agement Company, LLC and Executive Security Systems have confirmed

that they are not opposed to the dismissal of this original proceeding.

                             Respectfully submitted,
                             /s/ Amie P. Fordan
                               Amie P. Fordan
                               Texas Bar No. 24036580
                               amie.fordan@tbjbs.com
                               R. Wayne Gordon
                               Texas Bar No. 08206500
                               wayne.gordon@tbjbs.com
                               TOUCHSTONE, BERNAYS, JOHNSTON, BEALL,
                               SMITH & STOLLENWERCK, L.L.P.
                               4040 Renaissance Tower
                               1201 Elm Street
                               Dallas, Texas 75270-2196
                               214.741.1166
                               214.741.7548 fax
                               and
                               Henry B. Gonzalez III
                               Texas Bar No. 00794952
                               hbg@gcaklaw.com
                               GONZALEZ, CHISCANO, ANGULO & KASSON,
                               P.C.
                               613 N.W. Loop 410, Suite 800
                               San Antonio, Texas 78216
                               210.569.8500
                               210.569.8490 fax
                             Attorneys for Relator Taymax Fitness, LLC


                                      2
                        Certificate of Conference

   This is to certify that the undersigned has conferred with Bryan Ruther-

ford, counsel for Relators SP Pavilions, LLC and RPD Property Manage-

ment Company, LLC, and Larry Grayson, counsel for Executive Security

Systems, Inc. of America, by e-mail, and counsel have indicated that the

other Relators are not opposed to the relief sought in this Motion. The

undersigned has also conferred with counsel for Real Parties in Interest,

and all Real Parties are unopposed to the relief sought in this Motion.

                                   /s/ Amie P. Fordan
                                   Amie P. Fordan


                           Certificate of Service

      The undersigned attorney certifies that true and correct copies of the

foregoing Motion to Dismiss were served on the following parties in ac-

cordance with the Texas Rules of Appellate Procedure on January 29,

2014, in the manner indicated below:

Via CMRRR:                             Via CMRRR:
The Honorable David A.                 Yu Masaki
Canales                                TDCJ #01871433
73rd Judicial District Court           Jester IV Unit
Bexar County Courthouse                4 Jester Road
100 Dolorosa, 2nd floor                Richmond, Texas 77406
San Antonio, Texas 78205               Defendant pro se
Respondent

                                      3
Via eFiling:                  Via eFiling:
Gerald T. Drought             Fidel Rodriguez, Jr./Manuel Maltos
GDrought@MDTlaw.com           fidel@fidrodlaw.com
MARTIN & DROUGHT, P.C.        mmaltos@fidrodlaw.com
Bank of America Plaza, 25th   LAW OFFICES OF FIDEL RODRIGUEZ,
Floor                         JR.
300 Convent Street            111 Soledad, Suite 1300
San Antonio, Texas 78205      San Antonio, Texas 78212
Attorneys for Real Party      Attorneys for Real Parties
Michelle Montemayor a/n/f     Leticia Rodriguez and
Jordan Escamilla              Pablo Escamilla

Via eFiling:                  Via eFiling:
Daniel J. T. Sciano           Mark R. Stein
Lawrence J. Webb              mstein@asdh.com
dsciano@tsslawyers.com        Allen, Stein & Durbin, P.C.
lwebb@tsslawyers.com          6243 IH-10 West, 7th Floor
TINSMAN & SCIANO, INC.        P.O. Box 101507
10107 McAllister Freeway      San Antonio, Texas 78201
San Antonio, Texas 78216      and
-and-                         Amy S. Harris/Bryan Rutherford
R. Blake Zuber                aharris@Macdonalddevin.com
bzuber@brinandbrin.com        brutherford@Macdonalddevin.com
BRIN & BRIN, P.C.             Macdonald Devin, PC
6223 IH 10 West               3800 Renaissance Tower
San Antonio, Texas 78201      1201 Elm Street
Attorneys for Real Party      Dallas, Texas 75270
Margaret McCombs              Attorneys for Relators
                              SP Pavilions, LLC and
                              RPD Property Management
                              Company, LLC




                              4
Via eFiling:                      Via eFiling:
Darrell L. Barger                 Robert G. Newman
dbarger@hdbdlaw.com               Robert.newman
Hartline Dacus Barger Dreyer      @nortonrosefulbright.com
LLP                               Fulbright & Jaworski, LLP
800 N. Shoreline Blvd.            300 Convent Street, Suite 2100
Suite 2000 North Tower            San Antonio, Texas 78205
Corpus Christi, Texas 78401       Attorneys for Amicus Curiae

Larry D. Grayson
lgrayson@hdbdlaw.com
Hartline Dacus Barger Dreyer
LLP
8750 N. Central Expressway
Suite 1600
Dallas, Texas 75231
Attorneys for Relator
Executive Security Systems,
Inc. of America



                           /s/ Amie P. Fordan
                             Amie P. Fordan




                                  5